Exhibit 10.31

 

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

 

 

                AMENDMENT, dated as of June 14, 2001, by and between IVC
INDUSTRIES, INC., a Delaware corporation (“Borrower”), and CONGRESS FINANCIAL
CORPORATION, a Delaware corporation (“Lender”).

 

 

W I T N E S S E T H :

 

 

                WHEREAS, Lender and Borrower have entered into financing
arrangements pursuant to which Lender may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Loan and Security
Agreement, dated October 16, 2000, between Lender and Borrower, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 13, 2001 (as further
amended hereby and as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended and supplemented, collectively, the “Financing Agreements”).

 

                WHEREAS, Borrower has requested Lender to provide certain
supplemental loans and Lender is willing to agree to such request, subject to
the terms and condi­tions contained herein.

 

                WHEREAS, by this Amendment No. 2, Lender and Borrower desire and
intend to evidence such amendments.

 

                NOW THEREFORE, in consideration of the foregoing and the mutual
agreements and covenants contained herein, the parties hereto agree as follows:

 

1.                                         Definitions.

 

(a)

 

Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

 

(i)

 

“Amendment No. 2” shall mean this Amendment No. 2 to Loan and Security Agreement
by and among Lender, Borrower, Guarantor and International Vitamin Overseas
Sales Corp., as the

 

 

1

--------------------------------------------------------------------------------


 

 

 

same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

 

 

(ii)

 

“Supplemental Loan Limit” shall mean $350,000 through and including the
Supplemental Loan Termination Date and zero at all times thereafter.

 

 

 

(iii)

 

“Supplemental Loan Termination Date” shall mean June 22, 2001.

 

 

 

(iv)

 

“Supplemental Loans” shall mean the loans made by Lender to or for the benefit
of Borrower on a revolving basis (involving advances, repayments and readvances)
as set forth in Section 2 hereof.

 

(b)

 

Amendment to Definition.  All references to the term “Loans” in the Loan
Agreement shall be deemed and each such reference is hereby amended to include,
in addition and not in limitation, the Supplemental Loans.

 

 

 

(c)

 

Interpretation.  For purposes of this Amendment No. 2, unless otherwise defined
herein, all terms used herein, including, but not limited to, those terms used
and/or defined in the recitals above, shall have the respective meanings
assigned to such terms in the Loan Agreement.

 

2.                                       Supplemental Loans.

 

(a)

 

In addition to the Loans which may be made by Lender to Borrower pursuant to
Section 2.1 of the Loan Agreement, upon the request of Borrower, made at any
time and from time to time prior to the Supplemental Loan Termination Date,
subject to the terms and conditions contained herein, in the Loan Agreement and
in the other Financing Agreements, Lender shall make Supplemental Loans to
Borrower in amounts in excess of the amounts otherwise available to Borrower
under Section 2.1 of the Loan Agreement (as calculated by Lender, and subject to
the sublimits and Reserves provided for in the Loan Agreement) up to the amount
of the Supplemental Loan Limit.  Any Loans shall be deemed to constitute
Supplemental Loans or Loans other than Supplemental Loans as Lender may from
time to time determine.  Lender

 

 

2

--------------------------------------------------------------------------------


 

 

 

may, at its option, apply payments in respect of the Loans received by Lender to
the Supplemental Loans or the Loans other than the Supplemental Loans or any of
the other Obligations in such order and manner as Lender shall from time to time
determine.

 

 

 

(b)

 

Except in Lender’s discretion, Borrower shall not have any right to request, and
Lender shall not make, any Supplemental Loans in excess of the Supplemental Loan
Limit as then in effect or at any time on or after the Supplemental Loan
Termination Date.  The Supplemental Loans shall be secured by all Collateral.

 

 

 

(c)

 

Unless sooner demanded by Lender in accordance with terms of the Loan Agreement
or the other Financing Agreements, all outstanding and unpaid Obligations
arising pursuant to the Supplemental Loans (includ­ing, but not limited to,
principal, interest, fees, costs, expenses and other charges in respect thereof
payable by Borrower to Lender) shall automatically, without notice or demand, be
absolutely and unconditionally due and payable and Borrower shall pay to Lender
in cash or other immediately available funds all such Obligations on the
Supplemental Loan Termination Date.  Interest shall accrue and be due, until and
including the next business day, if the amount so paid by Borrower to the bank
account designated by Lender for such purpose is received in such bank account
after 11:00 a.m. New York City time.

 

 

 

(d)

 

Borrower acknowledges and agrees that, notwithstanding anything to the contrary
contained in the Loan Agreement or the other Financing Agreements, the failure
of Borrower to pay all of the Obligations arising pursuant to the Supplemental
Loans on the Supplemental Loan Termination Date, shall constitute an Event of
Default.

 

3.                                       Additional Representations, Warranties
and Covenants.  Borrower represents, warrants and covenants with and to Lender
as follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, together with the representations, warranties and
covenants in the other Financing Agreements, being a continuing condition of the
making of Loans by Lender to Borrower:

 

 

3

--------------------------------------------------------------------------------


 

(a)

 

no Event of Default exists or has occurred as of the date of this Amendment No.
2 (after giving effect to the amendments to the Financing Agreements made by
this Amendment No. 2); and

 

 

 

(b)

 

this Amendment No. 2 has been duly executed and delivered by each of Borrower,
Guarantor and International Vitamin Overseas Sales Corp. and is in full force
and effect as of the date hereof and the agreements and obligations of each of
Borrower, Guarantor and International Vitamin Overseas Sales Corp. contained
herein constitute legal, valid and binding obligations of each of Borrower,
Guarantor and International Vitamin Overseas Sales Corp. enforceable against
each of them in accordance with their respective terms.

 

4.                                       Conditions Precedent.  The
effectiveness of the amendments and consents contained herein shall be subject
to the satisfaction of each of the following, in a manner satisfactory to Lender
and its counsel:

 

(a)

 

Lender shall have received this Amendment No. 2 duly authorized, executed and
delivered by the parties hereto; and

 

 

 

(b)

 

no Event of Default, or event, act or condition which with notice or passage of
time or both would constitute an Event of Default, shall exist or have occurred
(after giving effect to the amendments to the Financing Agreements made by this
Amendment No. 2).

 

5.                                       Effect of this Amendment.  Except as
expressly set forth herein, no other amendments, consents, changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof and
Borrower shall not be entitled to any other or further amendment or consent by
virtue of the provisions of this Amendment No. 2 or with respect to the subject
matter of this Amendment No. 2.  To the extent of conflict between the terms of
this Amendment No. 2 and the other Financing Agreements, the terms of this
Amendment No. 2 shall control.  The Loan Agreement and this Amendment No. 2
shall be read and construed as one agreement.

 

6.                                       Further Assurances.  The parties hereto
shall execute and deliver such additional documents and take such additional
action as may be necessary or desirable to effectuate the provisions and
purposes of this Amendment No. 2.

 

 

4

--------------------------------------------------------------------------------


 

7.                                       Governing Law.  The validity,
interpretation and enforcement of this Amendment No. 2 and the other Financing
Agreements and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York (without giving effect to principles of
conflicts of laws).

 

8.                                       Binding Effect.  This Amendment No. 2
shall be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns.

 

9.                                       Headings.  The headings listed herein
are for convenience only and do not constitute matters to be construed in
interpreting this Amendment No. 2.

 

10.                                 Counterparts.  This Amendment No. 2 may be
executed in any number of counterparts, but all of such counterparts shall
together constitute but one and the same agreement.  In making proof of this
Amendment No. 2, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.  Delivery of an
executed counterpart of this Amendment No. 2 by telefacsimile shall have the
same force and effect as delivery of an original executed counterpart of this
Amendment No. 2.  Any party delivering an executed counterpart of this Amendment
No. 2 by telefacsimile also shall deliver an original executed counterpart of
this Amendment No. 2, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment No. 2 as to such party or any other party.

 

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

5

--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment No. 2 to be duly executed and delivered by their authorized officers
as of the day and year first above written.

 

 

 

Very truly yours,

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

 

 

 

By:

/s/ Thomas Martin

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

AGREED:

 

 

 

 

 

 

 

IVC INDUSTRIES, INC.

 

 

 

 

 

 

By: 

/s/ Thomas Bocchino

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

HALL LABORATORIES LTD.

 

 

 

 

 

 

By: 

/s/ William Lederman

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

INTERNATIONAL VITAMIN OVERSEAS

   SALES CORP.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Bocchino

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

6

--------------------------------------------------------------------------------